DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DOUGLAS GRAY,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-248

                              [April 22, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE13023775.

  Douglas Gray, Perry, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WARNER, LEVINE and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.